

115 HR 3623 IH: Securing and Heightening the Integrity of our Elections and Lawful Democracy Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3623IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Sewell of Alabama (for herself, Ms. Clarke of New York, Mr. Ruppersberger, Mr. Bishop of Georgia, Mr. Clay, Ms. Hanabusa, Mr. Krishnamoorthi, Mrs. Watson Coleman, Mr. Soto, Mr. Evans, Mrs. Dingell, and Mr. Beyer) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to secure and heighten the integrity of elections, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Securing and Heightening the Integrity of our Elections and Lawful Democracy Act. 2.Election integritySubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:
			
				(27)
 (A)To coordinate cybersecurity efforts between the Department and political campaign committees in order to—
 (i)develop a program to update computer security at political campaign committees; (ii)share information on cybersecurity risks with such committees;
 (iii)provide guest lecturer programs in which professional computer security experts instruct campaign professionals on how best to defend against cybersecurity risks; and
 (iv)establish an Election Security Board of Advisors to make recommendations about securing elections against cybersecurity risks.
 (B)In this paragraph— (i)the term cybersecurity risk has the meaning given such term in section 227; and
 (ii)the term political campaign committee means— (I)a political committee under the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), including a political committee of a national, State, or local political party; and
 (II)a campaign committee of a candidate for election for State or local office.. 